Citation Nr: 0929905	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-35 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound of the left 
mastoid area with retained foreign body (residuals of a GSW 
of the left mastoid).

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss with tinnitus on the left 
(bilateral hearing loss).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York (RO).  

According to a statement dated July 17, 2007, the Veteran was 
withdrawing his request for a personal hearing before a 
member of the Board, which had been scheduled for August 9, 
2007.  38 C.F.R. § 702(e) (2008).


FINDINGS OF FACT

1.  The Veteran's residuals of a GSW of the left mastoid are 
superficial and do not caused limitation of function.

2.  The evidence of record shows that the Veteran's service-
connected bilateral hearing loss is productive of no worse 
than level II hearing acuity in either ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
GSW of the left mastoid have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Code 5323 (2008).

2.  The criteria for the assignment of a higher (compensable) 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.85 Diagnostic Code 6100 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in November 2002, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation. 

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that an effective date would 
be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
Veteran was advised in letters sent in August and December 
2008 that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

VA examinations, including audiological examinations, were 
conducted in September 2003 and August 2006.  The Board 
concludes that all available evidence has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2008).  


Analyses of the Claims

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Residuals of a GSW

Service connection has been granted for residuals of a GSW of 
the left mastoid involving Muscle Group XXIII.  The RO has 
evaluated this service-connected disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5323.

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4).  
The corresponding level of severity of a service-connected 
muscle injury is determined to a significant extent by the 
presence or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5323 provides for evaluation of MG XXIII, the 
muscles of the side and back of the neck including the 
suboccipital; lateral vertebral and anterior vertebral 
muscles.  Functions affected include movements of the head 
and fixation of shoulder movements.  Under Diagnostic Code 
5323, a noncompensable rating is assigned for a slight 
disability; a 10 percent rating is warranted for a moderate 
disability; a 20 percent rating is warranted for a moderately 
severe disability; and a 30 percent rating is assigned for a 
severe disability.

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  A moderate disability is defined in 38 C.F.R. 
§ 4.56(d)(2).  For a moderate disability, the type of injury 
is a "through and through penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection." 38 C.F.R. § 
4.56(d)(2)(i).  The history and complaint would show "service 
department record or other evidence of in-service treatment 
for the wound," as well as record of consistent complaint 
regarding one or more of the cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered fatigue 
threshold, fatigue-pain, impairment of coordination, and 
uncertainty of movement), particularly lowered fatigue 
threshold. 38 C.F.R. §§ 4.56(c), (d)(2)(ii).  Objective 
findings would show exit (if present) and entrance scars, if 
present.  They would be "small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side."  38 C.F.R. § 4.56(d)(2)(iii).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
disfigurement of the head.  A 10 percent rating is assigned 
when there is one characteristic of disfigurement.  Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.  

The eight characteristics of disfigurement are (1) scar five 
or more inches in length; (2) scar at least one-quarter inch 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2008).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

The Veteran's service treatment records reveal that he 
incurred a superficial shrapnel wound behind the left ear in 
December 1967, which was sutured; the impression was 
resolving wound.  No pertinent disability was noted on 
separation medical evaluation in July 1968.

As the Veteran is currently assigned a 10 percent rating for 
his service-connected residuals of a GSW of the left mastoid, 
to warrant a higher rating of 20 percent there would need to 
be medical evidence of moderately severe impairment.  
However, the Board notes that VA examinations in September 
2003 and August 2006 do not show any significant functional 
impairment due to this disability.  There was no tissue loss, 
tenderness, adhesions, or loss of muscle function.  
Consequently, a rating in excess of 10 percent is not 
warranted for service-connected residuals of a GSW of the 
left mastoid under Diagnostic Code 5323.

The Board also concludes that a rating higher than 10 percent 
is not warranted under any of the diagnostic codes for scars.  
The Veteran's current 10 percent evaluation represents the 
maximum assignable rating under Diagnostic Code 7803 or 7804 
for a scar that is superficial and also unstable or painful.  
To warrant a rating in excess of 10 percent under Diagnostic 
Code 7800 there would need to be evidence of either tissue 
loss or at least two characteristics of disfigurement., 
neither of which is shown in this case.  

As there is no medical evidence of a change in severity of 
the Veteran's scar during the appeal period, a staged rating 
for the veteran's residuals of a GSW of the left mastoid is 
not warranted under Hart, supra.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
shown to be inadequate.  A rating in excess of that assigned 
is provided in the current rating schedule for certain 
manifestations of disability, such as greater muscle 
impairment, but the medical evidence reflects that this 
manifestation is not present in this case, as discussed 
above.  

As noted above, the Veteran's service-connected residuals of 
a GSW of the left mastoid do not affect his employability.  
Further, there is no evidence that the veteran has been 
hospitalized due to this disability.  Consequently, the Board 
finds that the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
service-connected residuals of a GSW of the left mastoid, the 
benefit-of-the-doubt rule is not for application.  38 C.F.R. 
§ 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Hearing loss

The Veteran's service-connected bilateral high frequency 
hearing loss has been rated as noncompensable (0 percent 
disabling).  The service-connected hearing loss is rated 
under the provisions of Diagnostic Code 6100.  Since his 
claim was received in 2002, the current version of rating 
criteria for bilateral hearing loss which became effective 
June 10, 1999, is for consideration.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 
3 Vet. App. 345, 349 (1992).  The ratings schedule provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment in both ears.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Diagnostic Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 
provides that a separate rating for tinnitus may be combined 
with a rating under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports a rating 
under one of those Diagnostic Codes.  Note 2 provides that 
only a single rating for recurrent tinnitus may be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note 3 provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) should not be rated 
under Diagnostic Code 6260, but should be rated as part of 
any underlying condition causing the tinnitus.  38 C.F.R. § 
4.87, Code 6260 (2008).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

A December 2002 VA audiogram report, which reflects pure tone 
thresholds in decibels, reveals an average puretone threshold 
of 39 in the right ear and 44 in the left ear.  Speech 
recognition scores were 94 percent in the right ear and 88 
percent in the left ear.  No tinnitus was reported.

A September 2003 VA audiogram report reveals an average 
puretone threshold of 38 in the right ear and 41 in the left 
ear.  Speech recognition scores were 88 percent in the right 
ear and 84 percent in the left ear.  There were no complaints 
of tinnitus.

An August 2006 VA audiogram report reveals an average 
puretone threshold of 39 in the right ear and 45 in the left 
ear.  Speech recognition scores were 94 percent in the right 
ear and 86 percent in the left ear.  The Veteran complained 
of periodic tinnitus, mainly in the left ear.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. 
§§ 4.85-4.87, the veteran's audiological examination reports 
yield no worse than level II hearing in each ear.  Entering 
each of the category designations from the above audiological 
examination reports for each ear into Table VII results in a 
0 disability rating under Diagnostic Code 6100.

The Court has indicated that rating of hearing loss 
disability involves a mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  In the Veteran's case, 
the degree of bilateral hearing loss shown by examination 
does not meet or more nearly approximate the criteria for a 
compensable rating for bilateral hearing loss during the 
appeal period.  

Additionally, because the Veteran did not complain of 
tinnitus on examinations in December 2002 and September 2003 
and he said on examination in August 2006 that his tinnitus 
is periodic, rather than persistent and recurrent, a separate 
compensable rating is not warranted for tinnitus.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's appeal for a higher 
initial rating for any period of the claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's bilateral hearing loss has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this hearing loss disability.



In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008). 

The Veteran complained on evaluation in August 2006 that he 
was having more difficulty understanding speech, which meant 
that he had to ask people to repeat themselves, and that he 
was having increased difficulty identifying high pitched 
sounds like the telephone.  It was noted in September 2003 
that the Veteran had stopped working in February 2003 because 
of somatic and mental conditions.  Thus, the examination 
reports do include information concerning how the Veteran's 
hearing loss affects his daily functioning.  For these 
reasons, the Board finds that the impairment resulting from 
the Veteran's bilateral hearing loss is appropriately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of a GSW of the left mastoid is denied.  

A compensable evaluation for service-connected bilateral 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


